DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-21 are allowed under this Office action.

Allowable Subject Matter
Terminal Disclaimer has been filed on 5/27/2021 and approved on 6/1/2021, and the application is in allowable conditions.
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-21, were carefully reviewed and a search with regards to independent claims 2, 9, and 16 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 2-21, specifically independent claims 2, 9, and 16,  the prior art searched was found to neither anticipate nor suggest a computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise; determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart; determine values of the different types of shares based on the selected enterprise value; provide data indicating at least two values 
The most relevant arts searched, Smyk (US 8719139 B1), modified by Dayan, etc. (US 20180129365 A1) and Ng (US 20130036070 A1)., teach that a computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise; determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart; determine values of the different types of shares based on the selected enterprise value; provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator; and dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position. However, Smyk, modified by Dayan and Ng, does not teaches every claimed limitation, cause display, from among the at least two values, values only for selected types of shares fewer than the different types of shares for which the data is provided; and dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position, wherein updated values only for the selected types of shares, among the different types of shares, are displayed” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612